Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-14 of parent Application No. 15793266. Although the claims at issue are identical, they are not patentably distinct from each other because they are same variants of each other.

Claims 2-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of parent Application No. 14223708. Although the claims at issue are identical, they are not patentably distinct from each other because they are same variants of each other.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the applicant fails to sufficiently point out or describe “wherein each hosted module is mounted with the plane of one of its two largest faces parallel to the mounting surface of the card slot hosting the module” 
The specification of this application under examination does not contain subject matter to implement limitations, as cited in the following claims.
Claim 2 recites newly presented claim limitation " wherein each hosted module is mounted with the plane of one of its two largest faces parallel to the mounting surface of the card slot hosting the module" 	Also, it is not apparent how "wherein each hosted module is mounted with the plane of one of its two largest faces parallel to the mounting surface of the card slot hosting the module” is determined. 
 	Examiner has reviewed the specification of this application under examination (and OCR whole document) and could not find support for the additional limitations asclaimed. 
 	 
Specification Objection 
 	The disclosure is objected to because of the following informalities: Examiner hasreviewed the specification of this application under examination and could not findsupport for the additional limitations as claimed " wherein each hosted module is mounted with the plane of one of its two largest faces parallel to the mounting surface of the card slot hosting the module”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-19 are rejected under 112, second paragraph as being indefinite for failing to particularly point and distinctly claim the subject matter which applicant regards as the invention 
 	In claim 2, recites "wherein each hosted module is mounted with the plane of one of its two largest faces parallel to the mounting surface of the card slot hosting the module” is not clear. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.

Claims 3-19 are rejected for similar reasons as stated for claim 2. 
 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt US 20130141243 in view of Wharton US 20010050841

2. A modular transmission node comprising:
a chassis enclosure with at least one access point (Watt: figs 1-5, unit 103 [0032-0036]);
a plurality of card slots disposed within the enclosure, each card slot capable of hosting a module (Watt: figs 1-5, unit 103 [0032-0036] - blade tray cards); 
wherein each hosted module is mounted with the plane of one of its two largest faces parallel to the mounting surface of the card slot hosting the module, (Watt: fig. 6A, 6D, 7 [0028, 0042, 0044, 0047]), and
wherein an attitude of each card slot is independently adjustable (Watt: figs 1-5, unit 103 [0039-0040]); and
Wharton further teaches at least one RF module is hosted in at least a first one of the plurality of card slots (Wharton: [0018-0019]) in order to allow the reduction in size of an electronic chassis, while maintaining redundancy and cooling requirements.
Thus, it would have been obvious to one skill in the art before effective filing date of the claim invention to include the above recited limitation into Watt’s invention in order to allow the reduction in size of an electronic chassis, while maintaining redundancy and cooling requirements [0003], as taught by Wharton.

3. The transmission node of claim 2, wherein the chassis enclosure includes at least a front portion and a back portion (Watt: abstract, figs 1-7 - front open end and a back open end).

4. The transmission node of claim 2, wherein the chassis enclosure comprises a plurality of portions and the at least one access point of the chassis enclosure is at least one of the plurality of portions being removable (Watt: abstract, figs 1-7, unit 701).

5. The transmission node of claim 2, wherein the at least one access point of the chassis enclosure is an access door provided on the chassis enclosure (Watt: abstract, figs 1-7 - front open end and a back open end).

6. The transmission node of claim 2, wherein the attitude of each card slot may be adjusted between 0° and 30° (Watt: abstract, figs 1-7, unit 112, 119).

7. The transmission node of claim 2, wherein the attitude of one or more card slots is based on a location of the transmission node (Watt: abstract, figs 1-7).

8. The transmission node of claim 2, further comprising: a plurality of ports disposed on the chassis enclosure and externally accessible (Watt: fig 2B, unit 215).

9. The transmission node of claim 8, wherein the plurality of ports include at least one each of a power connector, a Power over Ethernet (PoE) port, and a small form-factor pluggable (SFP) port (Watt: figs 2B, unit 215).

10. The transmission node of claim 2, wherein the plurality of card slots are arranged into a plurality of sectors defined within the chassis enclosure, wherein the plurality of sectors each extend lengthwise with respect to the enclosure (Watt: figs [0030]).

11. The transmission node of claim 10, wherein the plurality of card slots are arranged in rows, across the plurality of sectors, along the length of the enclosure (Watt: figs 1-7, unit 603).

12. The transmission node of claim 11, further comprising: radio frequency (RF) shields to lower interference between each module (Wharton: [0018-0019]).

13. The transmission node of claim 12, wherein the RF shields surround each card slot (Wharton: [0019]).

14. The transmission node of claim 10, wherein the plurality of sectors comprise: a first sector and a second sector; and eight card slots, four card slots in each of the first and second sectors (Watt: figs 6, unit 632).

18. The transmission node of claim 6, wherein the attitude of each card slot may be adjusted via spacers (Watt: figs 6A, 6D, 7).

19. The transmission node of claim 18, wherein the attitude of each card slot may be adjusted in 1° increments (Watt: figs 1, unit 112, 119, 6A, 6D, 7).

Claim 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt US 20130141243 in view of Wharton US 20010050841 further in view of Handforth 20060083186

15. A transmission site comprising: at least one modular transmission node as described in claim 2; and Handforth further teaches the at least one backhaul (Handforth: Fig. 2) in order to provide enhanced quality of service on the backhaul network to enable different types of traffic to be provided with differential priority on the backhaul network
Thus, it would have been obvious to one skill in the art before effective filing date of the claim invention to include the above recited limitation into Watt’s invention in order to provide enhanced quality of service on the backhaul network to enable different types of traffic to be provided with differential priority on the backhaul network [0006], as taught by Handforth.

16. The transmission site of claim 15, further comprising: a camera, wherein the camera is connected to the transmission node via one of the plurality of ports (Handforth: [0033]).

17. The transmission site of claim 16, wherein the backhaul is separate from the transmission node; and wherein a PoE connects the backhaul to the transmission node (Handforth: [0009]).

19. The transmission node of claim 18, wherein the attitude of each card slot may be adjusted in 1° increments (Watt: figs 1, unit 112, 119, 6A, 6D, 7; Handforth: [0097]).


Response to Arguments
           Applicant's arguments filed on 9/19/22 have been fully considered but they are not persuasive.  
            Applicant Argument:
           Applicant submits that neither Watt nor Wharton teach or suggest modules mounted in the above-noted manner nor a card slot configuration to support modules mounted in the above- noted manner. Specifically, both Watt and Wharton disclose mounting rails which support card edge mounting (not card face). Therefore, in both references the largest faces of the mounted module would be orthogonal to the mounting surface, not parallel with it as presently claimed.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the applicant fails to sufficiently point out or describe “wherein each hosted module is mounted with the plane of one of its two largest faces parallel to the mounting surface of the card slot hosting the module.” The specification of this application under examination does not contain subject matter to implement limitations, as cited in the following claims. 
Claim 2 recites newly presented claim limitation " wherein each hosted module is mounted with the plane of one of its two largest faces parallel to the mounting surface of the card slot hosting the module." Also, it is not apparent how "wherein each hosted module is mounted with the plane of one of its two largest faces parallel to the mounting surface of the card slot hosting the module” is determined. Examiner has reviewed the specification of this application under examination (and OCR whole document) and could not find support for the additional limitations as claimed. 
	Furthermore, claim 2, recites "wherein each hosted module is mounted with the plane of one of its two largest faces parallel to the mounting surface of the card slot hosting the module” is not clear. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.

Thus, for the above reason, the prior arts meet the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion
            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415